This is an interpleader suit brought by plaintiff against defendants-respondents and defendant-appellant, as rival claimants to the proceeds of a life insurance policy for $10,000 issued by plaintiff to Joseph Schweizer, which by its terms was payable upon his death to his wife, Ernestina Schweizer, if living, and, if not living, to his children or their guardian. Order granting motion of defendants Gayer G. Dominick and The New York Trust *721Company, as executors, etc., for judgment on the pleadings against the defendant Blanche Josephine Gulinelli, unanimously affirmed, with twenty dollars costs and disbursements. No opinion. Present — McAvoy, Townley, Untermyer, Dore and Cohn, JJ.